Citation Nr: 0737939	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for unspecified 
illness, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for arthritis pain in 
the joints, including as due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for right mandibular 
pain, including as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1956 to February 
1959.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In May 2007, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran does not currently have an unspecified 
illness that is related to his active service, including his 
alleged exposure to ionizing radiation, or that constitutes a 
radiogenic disease.  

3.  Arthritis pain in the joints is not related to the 
veteran's active service, did not manifest to a compensable 
degree within a year of his discharge therefrom, and does not 
constitute a radiogenic disease.  

4.  The veteran does not currently have right mandibular 
pain.  




CONCLUSIONS OF LAW

1.  An unspecified illness was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Arthritis pain in the joints was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Right mandibular pain was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letter dated April 2003, before initially deciding 
those claims in a rating decision dated May 2003.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of the notice letter, considered in conjunction 
with the content of other letters the RO sent to the veteran 
in April 2003, September 2005 and March 2006 reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II and Dingess/Hartman.  Therein, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO provided the 
veteran all necessary information on disability ratings and 
effective dates.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all pertinent evidence, including that which was 
requested.       

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service VA and private 
treatment records.  The veteran does not now claim that there 
is any other evidence to obtain in support of his claims.  

The RO did not afford the veteran a VA examination in support 
of the claims being decided, however, regulatory provisions 
do not mandate that such action be taken.  The record now 
includes medical evidence that is sufficient to decide these 
claims.  As explained below, this evidence does not satisfy 
either the current disability element of a service connection 
claim, or the in-service injury element of a service 
connection claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks service connection for an unspecified 
illness, arthritis pain in the joints, and right mandibular 
pain.  According to his written statements submitted during 
the course of this appeal, the veteran developed these 
disorders in service secondary to his exposure to radiation 
while serving on the USS Boxer and participating in Operation 
Redwing and other radiation-risk activities in the Ford and 
Bikini Atol Islands for nine to ten months sometime between 
1957 and 1959.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and this condition became manifest to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a)(1)- (3), 3.309(a) (2006).

Service connection for a disability claimed as attributable 
to in-service exposure to ionizing radiation can be 
established if: (1) the veteran qualifies as a radiation-
exposed veteran who suffered from an enumerated disorder for 
which service connection may be presumed in accordance with 
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2006); (2) the claimed disorder is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2006) and 
sufficient radiation exposure is shown; or (3) where it is 
established by competent medical evidence that a chronic 
disorder diagnosed after discharge is the result of in-
service exposure to ionizing radiation.  

A "radiation-exposed veteran" is a veteran who, while serving 
on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3) (2006).  In-service radiation risk 
activities identified in 38 C.F.R. § 3.309 involve, in part, 
onsite participation in a test involving atmospheric 
detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A) (2006)  "Onsite participation" means: 
during the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; or during the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. 
§ 3.309(d)(3)(iv)(A)-(B) (2006).  For Operation Redwing, the 
term "operational period" means from May 5, 1956 to August 
6, 1956.  38 C.F.R. 
§ 3.309(d)(3)(v)(M) (2006). 

The radiogenic diseases found to be specific to radiation-
exposed veterans under 38 C.F.R. §§ 3.311(b)(2) include: all 
forms of leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.

In a case in which a claim is based on the existence of a 
disorder that does not qualify as a radiogenic disease, VA 
must nevertheless consider the claim provided that the 
claimant has cited competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2006); see also Combee v. Brown, 34 
F.3d 1039 (1994).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's service personnel records do not 
confirm that the veteran was exposed to radiation, as 
alleged, or was involved in Operation Redwing during the 
operational period of May 5, 1956 to August 6, 1956 or the 
six-month period following August 6, 1956.  That 
notwithstanding, solely for the sake of further discussion, 
the Board accepts that the radiation exposure occurred, as 
alleged. 

A.  Unspecified Illness

As previously indicated, the veteran had active service from 
December 1956 to February 1959.  During this time period, he 
received treatment for multiple medical complaints.  On 
separation examination conducted in February 1959, however, 
an examiner noted a normal clinical evaluation of all 
systems.  

Following discharge from service, the veteran continued to 
receive treatment for multiple medical complaints.  During 
treatment visits, no medical professional diagnosed an 
illness related to the veteran's active service, including 
his alleged exposure to ionizing radiation, or one that 
constitutes a radiogenic disease under the previously noted 
regulations.  

To prevail in a claim for service connection, the veteran 
must submit competent evidence establishing that he has a 
current disability resulting from service.  In this case, the 
veteran's assertions represent the only evidence of record 
establishing that he currently has an unspecified illness 
that is related to his active service, including his alleged 
radiation exposure, or that represents a radiogenic disease 
according to VA regulations.  Such assertions may not be 
considered competent evidence of a current disability or 
nexus in this case as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition or provide an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Based on the foregoing, the Board concludes that an 
unspecified illness was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  In 
deciding this claim, the Board considered whether the veteran 
was entitled to the benefit of the doubt in the resolution 
thereof.  However, as a preponderance of the evidence is 
against the claim, the doctrine is not for application and 
the claim must be denied.  

B.  Arthritis Pain in the Joints

Post-service medical records, specifically, VA treatment 
records dated since 2000, confirm that the veteran has 
arthritis in multiple joints, which manifests, in part, by 
pain.  The question thus becomes whether this arthritis is 
related to service or may be presumed to be so related.

According to the veteran's service medical records, during 
service, no medical professional diagnosed the veteran with 
arthritis of any joint.  On separation examination conducted 
in February 1959, an examiner noted a normal clinical 
evaluation of the veteran's upper and lower extremities, feet 
and spine.

Several decades after discharge from service, in the 1980s, 
the veteran began to complain of pain in various joints.  In 
2000, a physician attributed the pain to arthritis.  Since 
then, other medical professionals have diagnosed arthritis in 
multiple joints and indicated that the condition manifests, 
in part, by joint pain.  No medical professional has related 
this condition to the veteran's active service, including his 
alleged radiation exposure.  In fact, the veteran's 
assertions represent the only evidence of record establishing 
that his arthritis is related to his active service, 
including his alleged radiation exposure.  Again, under 
Espiritu v. Derwinski, 2 Vet. App. at 494-95, such assertions 
may not be considered competent evidence of a nexus. 

Inasmuch as arthritis pain in the joints is not related to 
the veteran's active service, did not manifest to a 
compensable degree within a year of his discharge therefrom, 
and does not constitute a radiogenic disease, the Board 
concludes that arthritis pain was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  In deciding this claim, the Board considered 
whether the veteran was entitled to the benefit of the doubt 
in the resolution thereof.  However, as a preponderance of 
the evidence is against the claim, the doctrine is not for 
application and the claim must be denied.  

C.  Mandibular Pain

During active service, the veteran underwent removal of a 
cyst from the submandibular area.  Thereafter, he did not 
report symptoms associated with the cyst or removal thereof.  
On separation examination conducted in February 1959, an 
examiner noted a normal clinical evaluation of the head, 
face, neck, mouth and throat.  

Following discharge from service, the veteran once complained 
of tooth pain during a VA outpatient treatment visit.  He 
never reported pain in the mandibular area or any other 
symptoms associated with the in-service cyst removal.  The 
veteran's assertions, which do not constitute competent 
medical evidence, represent the only evidence of record 
establishing that he currently has mandibular pain.  

Based on the absence of competent evidence of such pain, the 
Board concludes that right mandibular pain was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  In deciding this claim, the Board 
considered whether the veteran was entitled to the benefit of 
the doubt in the resolution thereof.  However, as a 
preponderance of the evidence is against the claim, the 
doctrine is not for application and the claim must be denied.  




ORDER

Entitlement to service connection for unspecified illness, 
including as due to exposure to ionizing radiation, is 
denied.

Entitlement to service connection for arthritis pain in the 
joints, including as due to exposure to ionizing radiation, 
is denied.

Entitlement to service connection for right mandibular pain, 
including as due to exposure to ionizing radiation, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


